Citation Nr: 1614857	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.   08-26 131A		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing, a transcript of which has been associated with the claims file.

This matter was previously before the Board in July 2012 and February 2015, at which time, inter alia, the claim for a TDIU rating was remanded for further development of the record. 


FINDINGS OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable. 


CONCLUSION OF LAW

The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b)(West 2014); 38 C.F.R. § 4.16(a)(2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). 

Here, the Veteran is service connected for the following disabilities: peripheral neuropathy of the right lower extremity, rated as 60 percent disabling; an acquired psychiatric disorder, to include depression and anxiety disorder, not otherwise specified, rated as 50 percent disabling; residuals of right herniorrhaphy, rated as 10 percent disabling; and surgical scar, residuals of right herniorrhaphy, rated as 10 percent disabling.  He has a combined rating of 80 percent.  Thus the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran previously worked as a service technician (production assembly) in 2007 and has a high school education. See August 2008 TDIU claim.  On his 2008 and 2009 VA Forms 21-8940, the Veteran indicated that he was no longer able to secure gainful employment as a result of his lower extremity peripheral neuropathy disability and psychiatric disorder.  


In a February 2008 letter, Dr. N., a VA physician, stated that the Veteran suffered from "significant" neurological disease and had recently developed polyneuropathy. He noted that the Veteran had difficulty with ambulation and was using a walker. He stated that, as a result of his reduced balance and frequent falls, he was not a candidate to return to work.  He opined, "I believe the veteran is permanently and totally disabled."

In an August 2008 private treatment report, the Veteran's private physician reviewed his VA treatment records, diagnosed polyneuropathy (right lower extremity sharp pain), noted "chronic problems with neuropathy," and stated that the Veteran was "having difficultly ambulating and is now having to use a walker, reduced balance as well."  It was also noted that a previous evaluation conducted by Dr. N., in Ocala, "felt that the patient was primarily entirely disabled."  

In June 2008, the Veteran's father, P.H., submitted a statement indicating that the Veteran's health had "deteriorated to the point that he has gone from a cane to a walker and as of this date a mobile scooter," and that he was unable to stand for any significant length of time due to "constant pain, numbness and weakness in his back and leg preventing him from getting a restful night of sleep."  P.H. stated that the Veteran also suffered from memory loss and that he had been terminated from his last employment due to his health condition. 

Here, the Board notes that the Veteran has also been diagnosed with transverse myelitis - a peripheral nerve disease that affects the lower extremities.  This disorder is not service-connected.  Notably, a March 2009 VA examiner opined that it was "impossible" to differentiate any symptoms he would be having from the service-connected peripheral neuropathy in the right lower extremity from his non-service connected neurological disorder.  Where, as in this case, an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

A July 2009 response from the Veteran's previous employer indicated that the Veteran last worked in August 2007 and that he was "unable to return to work from medical disability."  

In January 2011, a VA examiner opined that the Veteran's service-connected disabilities "have significant impact on physical and sedentary employments."  She provided rationale for this opinion which is described at length in the accompanying examination report. 

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  Therein, the Veteran testified that he suffered from significant side effects, such as dizziness and memory/concentration problems, as a result of medications prescribed for his service-connected disabilities.  

In July 2015, a VA mental disorders psychologist stated that the Veteran's reported psychological symptoms would "impair functional abilities in either a sedentary or physical occupation at the current time."  The examiner noted the Veteran's reports of chronic sleep disruption "that likely would impact his ability to perform occupational tasks that require alertness or promptness," as well as reported difficulties with memory and concentration that "likely would impact his ability to perform detail oriented or novel employment tasks."

In a January 2016 opinion from the AMC medical officer, the physician indicated that the Veteran's service-connected conditions (other than the psychiatric disorder) would make "it difficult to move around and concentrate on his job."  An addendum opinion from the same physician determined that, "A review the side effects of the Veteran's medications for his service connected depression and anxiety disorder, NOS, and for his residuals of the right inguinal herniorrhaphy are associated with drowsiness, lightheaded, and dizziness, which would limit his ability to concentrate, and prevent, from a safety perspective physical employment involving climbing or standing on ladders, operating motor vehicles, etc."

In the instant case, the evidence shows that the Veteran has a high school education and primarily has worked as a service technician.  Given his level of education, training, and work experience, and further considering the probative opinions offered by the private and VA examiners outlined above, the weight of the evidence shows that the severity of the service-connected disabilities renders the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  Thus, in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


